                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF VIRGINIA
                           DANVILLE DIVISION

UNITED STATES OF AMERICA                  )
                                          )
                                          )      Case No.: 4:18-cr-00011
v.                                        )
                                          )
                                          )
MARCUS JAY DAVIS, et al.,                 )
                                          )      By:   Michael F. Urbanski
      Defendants.                         )      Chief United States District Judge

                                         ORDER

      On July 9, 2019, defendant Ashley Tiana Ross filed an Objection to Government's

Second D emand for     otice of Alibi and Motion for an Order Relieving any Obligation to

Respond to Such Notice. ECF No. 548. The court's review of the docket does not indicate

that the government has responded to this motion.

       To the extent the government opposes this motion, it must file a pleading in

opposition on or before September 9, 2019. If no opposition is filed by that date, the court

will deem the motion well taken.

       It is SO ORDERED.
